                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CHARISSE I. MILLER,

        Plaintiff,                             :       Case No. 2:19-cv-2965

       -vs-                                            Judge Sarah D. Morrison
                                                       Magistrate Judge Elizabeth Preston Deavers

SOCIAL SECURITY ADMINISTRATION,
                                               :
       Defendant.

                                     OPINION AND ORDER

       This matter is before the Court upon Defendant Social Security Administration’s Motion

to Dismiss Plaintiff’s Complaint for lack of subject matter jurisdiction and for failure to state a

claim (ECF No. 3). For the reasons that follow, the Court GRANTS Defendant’s Motion and

DISMISSES Plaintiff’s Complaint.

I.     FACTUAL ALLEGATIONS

       On June 11, 2019, Plaintiff Charisse Miller filed a pro se complaint in the Court of

Common Pleas in Franklin County against the “Social Security Office” that alleged “svereal

bypolo disorder.” (ECF No. 1-1). Plaintiff sought damages in the amount of “90 million once a

mon[th].” (Id.). On July 9, 2019, Defendant Social Security Administration removed the case to

this Court pursuant to 28 U.S.C. §§ 1442 and 1446. (ECF No. 1). On July 16, 2019, Defendant

moved to dismiss the Complaint for lack of subject matter jurisdiction and failure to state a claim

upon which relief can be granted. (ECF No. 3). Plaintiff did not respond. Defendant’s Motion to

Dismiss is now ripe for review.




                                                   1
II.    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 8(a) requires a plaintiff to plead each claim with

sufficient specificity to “give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotations

omitted). A complaint which falls short of the Rule 8(a) standard may be dismissed if it fails to

state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,
       accepted as true, to state a claim to relief that is plausible on its face. A claim has
       facial plausibility when the plaintiff pleads factual content that allows the court to
       draw the reasonable inference that the defendant is liable for the misconduct
       alleged. The plausibility standard is not akin to a probability requirement, but it
       asks for more than a sheer possibility that a defendant has acted unlawfully. Where
       a complaint pleads facts that are merely consistent with a defendant’s liability, it
       stops short of the line between possibility and plausibility of entitlement to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations and quotations omitted). The

complaint need not contain detailed factual allegations, but it must include more than labels,

conclusions, and formulaic recitations of the elements of a cause of action. Directv, Inc. v.

Treesh, 487 F.3d, 471, 476 (6th Cir. 2007). However, “[p]ro se complaints are held to less

stringent standards than formal pleadings drafted by lawyers, and should therefore be construed

liberally.” Garrett v. Belmont Cnty. Sheriff’s Dept., 374 Fed. Appx. 612, 614 (6th Cir. 2010)

(internal quotations omitted).

III.   ANALYSIS

       In its entirety, Plaintiff’s Complaint states “svereal bypolo disorder.” (ECF No. 2). Even

if the Court liberally construes Plaintiff’s Complaint as containing an allegation that Plaintiff

suffers from severe bipolar disorder and the Court takes that allegation as true, there is no viable

claim for relief articulated. And Plaintiff’s pro se litigant status does not require the Court to

conjure up claims on her behalf. Erwin v. Edwards, 22 Fed. Appx. 579, 580 (6th Cir. 2001).

                                                   2
Accordingly, the Court GRANTS Defendant’s Motion to Dismiss for failure to state a claim

under Fed. R. Civ. P. 12(b)(6).

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Dismiss Plaintiff’s Complaint is

GRANTED. (ECF No. 3). The Clerk is DIRECTED to TERMINATE this case from the

docket records of the United States District Court for the Southern District of Ohio, Eastern

Division.

       IT IS SO ORDERED.


                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE




                                                3
